Citation Nr: 0939399	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  03-05 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received with 
which to reopen a claim of entitlement to service connection 
for excision, fibroadenoma of the left breast.

2.  Entitlement to service connection for cysts of the left 
side of the head.

3.  Entitlement to service connection for cysts of the right 
hip and stomach.

4.  Entitlement to service connection for breast cancer, to 
include any residuals.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to June 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002, July 2004 and April 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO).  

In June 2007, the Veteran's representative at that time, a 
private attorney, clarified that the Veteran did not want a 
Board hearing, although a request for a Board hearing had 
been made in 2003.  Subsequently, in October 2008, the 
Veteran completed a VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, 
designating The American Legion as her authorized 
representative for purposes of this case.  


FINDINGS OF FACT

1.  A rating decision dated in February 1995 denied service 
connection for a left breast condition, described as excision 
of fibroadenoma of the left breast; the Veteran did not 
appeal this decision and it is final.

2.  The evidence associated with the claims file subsequent 
to the February 1995 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for a 
left breast disorder and does not raise a reasonable 
possibility of substantiating the claim.


3.  The evidence of record does not include a current 
clinical diagnosis of cysts of the head (left side).  

4.  The evidence of record does not include a current 
clinical diagnosis of cysts of right hip and stomach.  

5.  The probative medical evidence does not indicate that 
currently diagnosed left breast cancer is etiologically 
related to the Veteran's period of active service or any 
incident therein (to include presumptively), nor was it 
proximately due to, the result of or chronically aggravated 
by a service-connected disorder.

6.  The probative medical evidence does not indicate that 
currently diagnosed hypertension is etiologically related to 
the Veteran's period of active service or any incident 
therein (to include presumptively), nor was it proximately 
due to, the result of or chronically aggravated by a service-
connected disorder.

7.  High cholesterol is a laboratory finding for which VA 
disability compensation benefits may not be established.


CONCLUSIONS OF LAW

1.  Evidence received since the final February 1995 
determination wherein the RO denied the Veteran's claim of 
entitlement to service connection for left breast condition, 
described as excision of fibroadenoma of the left breast, is 
not new and material, and the claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2009).

2.  The criteria for a grant of service connection for cysts 
of the left side of the head have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).


3.  The criteria for a grant of service connection for cysts 
of the right hip and stomach have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).

4.  Breast cancer (left breast) was not incurred or 
aggravated during military service (to include 
presumptively), and was not proximately due to, the result 
of, or chronically aggravated by a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2009).

5.  Hypertension was not incurred or aggravated during 
military service (to include presumptively), and was not 
proximately due to, the result of, or chronically aggravated 
by a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).

6.  Service connection for high cholesterol is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009); 61 Fed. Reg. 20440, 20445 (May 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist her in the 
development of evidence pertinent to her service connection 
claims (on the merits) in letters dated in February 2002, 
March 2004, and November 2004 wherein the Veteran was advised 
of the provisions relating to the VCAA.  Specifically, the 
Veteran was advised that VA would assist her with obtaining 
relevant records from any Federal agency, which may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration.  With respect to 
private treatment records, the letter informed the Veteran 
that VA would make reasonable efforts to obtain private or 
non-Federal medical records, to include records from State or 
local governments, private doctors and hospitals, or current 
or former employers.  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

The Board observes that the Veteran was informed of the 
relevant law and regulations pertaining to her application to 
reopen the service connection claim for a left breast 
disorder in November 2004, which included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Specifically, she was 
advised that new evidence consists of evidence in existence 
that has been submitted to the VA for the first time.  
Material evidence was explained as evidence relating to the 
reason the claim was previously denied.  The letter further 
informed the Veteran that new and material evidence must 
raise a reasonable possibility of substantiating the claim.  
The letter also described what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denials of the claim.   Accordingly, the Board 
concludes that this satisfied the notice requirement with 
regard to the application to reopen the previously denied 
claim for a left breast disorder.  Kent, 20 Vet. App. at 10. 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The Veteran has also been provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date as was discussed in the Dingess case in March 
2006.  Thereafter, the RO readjudicated all of the claims on 
appeal in a supplemental statement of the case issued in July 
2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Therefore, the Board 
finds that VA has fulfilled its duty to notify under the 
VCAA.

VA also has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting the Veteran in 
the procurement of service treatment records (STRs) and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  The Veteran's service 
treatment records (STRs) have been obtained as well as 
identified VA and private treatment records.  Statements and 
argument from the Veteran and her representative are also on 
file.  

The Board finds that a Remand is not required and there is no 
duty on the part of VA to provide a medical examination in 
this case or request a nexus opinion, because as discussed in 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
Veteran has been advised of the need to submit competent 
medical evidence indicating that she has the disorders 
claimed, and further substantiating evidence suggestive of a 
linkage between her period of active service or a service-
connected condition and the currently claimed disorders.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the Veteran under 
the VCAA, does not contain competent evidence to suggest that 
service connection is warranted for any of the claimed 
disorders (being adjudicated herein on the merits).  

Given these matters of record, there has been no competent 
evidence presented indicating that "the disability or 
symptoms may be associated with the claimant's active 
military . . . service." 38 U.S.C.A § 5103A(d); cf. Charles 
v. Principi, 16 Vet. App. 370 (2002).  Thus, the Board finds 
that the information and competent medical evidence of 
record, as set forth and analyzed below, contains sufficient 
competent medical evidence to decide the claims and that 
under such circumstances, there is no duty to provide an 
examination or to obtain a medical opinion.  38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

VA has no specific duty to conduct an examination with 
respect to the claim on appeal requiring the presentation of 
new and material evidence to reopen it because the duty under 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if 
new and material evidence is presented or secured.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide 
a medical examination or medical opinion until a claim is 
reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 
(holding that adequacy of VA medical examination mooted upon 
Board's determination that claimant not entitled to reopening 
of claim, and conduct of VA medical examination, when 
claimant had not presented new and material evidence).  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2008).

New and Material Evidence - Excision of Fibroadenoma Left 
Breast

The Veteran seeks service connection for (residuals of) 
excision of fibroadenoma of the left breast.  A service 
connection claim a left breast condition was previously 
considered and denied by the RO in a February 1995 rating 
decision.  The Veteran did not appeal the decisions and as 
such, it is a final decision.  38 U.S.C.A. § 7103(a); 38 
C.F.R. § 20.1103.  

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

The evidence at the time of the February 1995 rating decision 
included STRs, an April 1981 VA examination, and private 
medical records dated in 1991.  The STRs revealed that a 
right breast mass was identified in April 1976, ultimately 
diagnosed as fibroadenoma, which was excised in July 1976.  
There was no left breast mass identified during service.  The 
April 1976 separation examination report shows that clinical 
evaluation of the chest/breast was abnormal due to the right 
breast mass.  An April 1981 VA examination made no mention of 
any left breast symptomatology; status post excision of a 
benign right breast tumor and uterine tumor, were diagnosed 
at that time. 

Service connection for a benign tumor of the right breast was 
established in a June 1981 rating action.

Private medical records dated in 1991 indicate that a left 
breast mass was identified which was diagnosed as 
fibroadenoma.  In November 1991, the Veteran underwent 
excision of a small fibroadenoma of the left breast.

VA records dated in 1994 included a diagnosis of fibrocystic 
left breast.  A left breast cyst was diagnosed in November 
1994.

In a February 1995 rating decision, service connection was 
denied for a left breast condition.  The RO explained that a 
left breast condition was not treated in service and did not 
have its onset in service; was first shown in 1991 about 15 
years after service and had no etiological/secondary 
relationship to the service-connected right breast condition.  
The Veteran was notified of that decision in February 1995 
and did not appeal it.

The Veteran filed to reopen the claim for a left breast 
condition in October 2001.  

Evidence submitted subsequent to the February 1995 rating 
decision includes VA records dated in October 1997 indicating 
that the Veteran experienced left breast pain since breast 
surgery, assessed as fibrocystic left breast.  A bilateral 
mammogram report of October 1997 described the breasts as 
normal and revealed no radiographic evidence of malignancy.  

An entry dated in April 2001 notes that the Veteran 
complained of painful scarring in the area of the left 
breast., and the medical history reported indicated that a 
cyst of the left breast was removed in 1976.  However, this 
history is clearly incorrect and the record shows that the 
cyst was removed from the right breast, and that the left 
breast was otherwise observed to be normal at that time.  
Private medical records reveal that left breast carcinoma was 
diagnosed in May 2004 and the Veteran underwent left modified 
radical mastectomy performed by VA in July 2004.

Analysis

With respect to the claim for a left breast condition, the 
evidence submitted subsequent to the February 1995 rating 
decision is largely new, to the extent that it was not 
previously of record.  However, it is not material in that it 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  In this regard, the 
newly submitted evidence viewed together with evidence 
previously on file essentially reflects three facts: (1) that 
a left breast condition, left breast carcinoma was diagnosed 
in 2004; (2) that no left breast condition was diagnosed in 
service or until 1991; and (3) that any currently manifested 
left breast disorder has not been etiologically related to 
service or to any service-connected disorder.  With regard to 
item number (2) above, the Board notes that while an October 
1997 VA record indicates that the Veteran experienced left 
breast pain since breast surgery, the only breast surgery 
documented in the record occurred on the right breast.

Essentially, none of the evidence offered since the final 
1995 rating action in any way etiologically links the claimed 
left breast disorder to service (including presumptively), or 
to any service-connected condition.  Instead, the evidence 
merely documents the Veteran's continued complaints, clinical 
findings and diagnoses relating to the left breast, without 
even a mere suggestion of a relationship to service or a 
service-connected disorder.  In Morton v. Principi, 3 Vet. 
App. 508 (1992), the Court held that medical records merely 
describing the Veteran's current condition are not material 
to the issue of service connection and are not sufficient to 
reopen a claim for service connection based upon new and 
material evidence.  In a related case, the Court held that 
medical evidence which merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus (i.e., a connection to an in-service 
event), does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994).

The Veteran's statements and contentions regarding her 
opinion that an etiological relationship exists between the 
claimed left breast disorder and service (to include any 
incident therein) or any service-connected disorder are 
essentially cumulative and redundant of contentions made 
prior to the February 1995 rating decision, and thus are not 
new.  38 C.F.R. § 3.156(a); Vargas-Gonzales v. West, 12 Vet. 
App. 321 (1999).  Moreover, as a layperson, the Veteran lacks 
the competence to provide a probative opinion on the medical 
diagnosis or etiology of her currently claimed condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In 
Moray v. Brown, 5 Vet. App. 211, 213 (1993), the Court opined 
that lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.

In summary, absent even a suggestion in the evidence 
presented since February 1995 of an etiological relationship 
between a currently claimed left breast disorder and service 
or a service-connected disorder, this evidence fails to 
relate to an unestablished fact necessary to substantiate the 
claim, and it therefore is not material.  Accordingly, the 
Board finds that the evidence presented subsequent to the 
February 1995 rating decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), and provides no basis 
to reopen the Veteran's service connection claim for a left 
breast disorder.  38 U.S.C.A. § 5108.  Because the Veteran 
has not fulfilled the threshold burden of submitting new and 
material evidence to reopen her finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable and the claim 
remains denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

        Service Connection Claims

The Veteran served on active duty with the United States Army 
from January 1974 to June 1976 with overseas service in Korea 
and no indication of service in Vietnam.  Her military 
occupational specialty was medical specialist.

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for conditions including hypertension and 
malignant tumors may be established based upon a legal 
"presumption" by showing that either had become manifested to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

        A.  Cysts of the Head, Right Hip and Stomach

In October 2001, the Veteran filed service connection claims 
for cysts of the left side of the head, right hip and 
stomach.

The STRs include a December 1973 enlistment examination 
report revealing that clinical examination of the head, skin, 
lower extremities and abdomen were normal.  There was no 
mention or diagnosis of any cysts in the areas of the head, 
right hip and/or stomach documented in the STRs.  An April 
1976 separation examination report also reflects that 
clinical examination of the head, skin, lower extremities and 
abdomen was normal.  

Upon VA examination conducted in March 1981, the Veteran 
complained of pain and "tumors" in the area of the 
stomach/abdomen and uterus and reported that fibroids had 
been diagnosed.  The Veteran was to be scheduled for a 
gynecology consult.  On examination conducted in April 1981 
leiomyoma of the uterus was diagnosed.  VA records show that 
the Veteran was hospitalized in May 1981 at which time she 
underwent a total abdominal hysterectomy.  

Private medical records dated in 1983 reveal that the Veteran 
was being treated for diagnosed acne vulgaris, nodulocystic, 
affecting the face.  The Veteran reported that this condition 
began about 2 years previously.  VA records dated in 1985 
indicated that the Veteran experienced skin problems, 
described as itching and breaking out, assessed as a facial 
rash, cause undetermined. 

In a statement provided in 1994, the Veteran reported that 
she had a fatty tumor of the right hip removed in 1985 or 
1986.  

Private medical records dated in April 1998 indicate that a 
follicular cyst was excised from the scalp.  

VA records dated April 2001 notes that the Veteran complained 
of painful scarring in the area of the scalp and right hip.  
The history indicated that a cyst of the left breast was 
removed in 1976 (this information is incorrect; it was the 
right breast); a scalp lesion was removed in 1999; and a 
lesion was removed from the right hip in 1990.  

Service connection for leiomyoma of the uterus was 
established in a July 2008 rating action.

Analysis

In this case, Hickson element (1) is lacking.  Regardless of 
the theory of entitlement raised, the medical evidence on 
file does not contain any current diagnosis of cysts 
affecting the head, right hip or stomach, or any clinical 
evidence of residuals thereof.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

VA disability compensation derives from two statutes, 
sections 1110 and 1131 of title 38, United States Code. Both 
provide for compensation, beginning with the following words; 
"For disability resulting from personal injury suffered or 
disease contracted in line of duty..." Thus, in order for a 
Veteran to qualify for compensation under those statutes, the 
Veteran must prove the existence of disability.  The 
requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, even if the disability resolves prior to the 
adjudication of the claim.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).

The evidence includes reference to and indications of cysts 
of the head, right hip and stomach treated years prior to the 
Veteran's service connection claim for these conditions filed 
in October 2001, without clinical indications of these 
claimed conditions or any residuals dated since the filing of 
the claim.  Arguably, the only mention of these conditions in 
the clinical records on file, other than historical 
reference, was a notation of pain in the area of scar of the 
scalp and right hip as shown in an April 2001 medical record.  
However, not only was this sole complaint made prior to the 
filing of the claim, but a claim fails if there is an absence 
of disability or an absence of disease or injury; pain in and 
of itself is not disability or an absence of disease or 
injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a current disability.  Degmetich, 104 F. 3d 
at 1332; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Thus, because the evidence shows that the Veteran does not 
currently have any diagnosed cysts of the head, right hip and 
stomach or any chronic residuals thereof, Hickson element (1) 
therefore has not been met, and the Veteran's claim fails on 
this basis alone.  See Brammer, supra; see also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (noting that service connection 
may not be granted unless a current disability exists).

Accordingly, as there is no evidence of the currently claimed 
disability, the preponderance of the evidence is against the 
claim for cysts of the head, right hip and stomach and 
service connection must be denied.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	B.  Breast Cancer, to include residuals

In May 2004, the Veteran filed a service connection claim for 
breast cancer.

The STRs revealed that a right breast mass was identified in 
April 1976, ultimately diagnosed as fibroadenoma, which was 
excised in July 1976.  The April 1976 separation examination 
report shows that clinical evaluation of the chest/breast was 
abnormal due to the right breast mass.  An April 1981 VA 
examination made no mention of any left breast 
symptomatology; status post excision of a benign right breast 
tumor and uterine tumor, were diagnosed at that time.  
Private medical records dated in 1991 indicate that a left 
breast mass was identified which was diagnosed as 
fibroadenoma.  In November 1991, the Veteran underwent 
excision of a small fibroadenoma of the left breast.

Upon VA examination conducted in March 1981, the Veteran 
complained of pain in the right breast.  Status-post excision 
of a benign tumor of the right breast was made.  

Service connection for a benign tumor of the right breast was 
established in a June 1981 rating action.

VA records indicate that the Veteran complained of pain in 
both breasts in June 1985.  

Private medical records dated in 1991 indicate that a left 
breast mass was identified which was diagnosed as 
fibroadenoma.  In November 1991, the Veteran underwent 
excision of a small fibroadenoma of the left breast.

A VA bilateral mammogram report of October 1997 was described 
as normal and revealed no evidence of malignancy.  

A private medical report of April 2004 revealed that 2 
suspicious areas in the left breast were identified.  Left 
breast carcinoma was diagnosed in May 2004 and the Veteran 
underwent left modified radical mastectomy performed by VA in 
July 2004.  The Veteran underwent chemotherapy for several 
months thereafter.  

VA records dated in April 2006 revealed that the Veteran 
complained of right breast pain and requested that a 
mammogram be done.  An entry dated in February 2008 reflects 
that a mammogram of the right breast was negative.   

Analysis

Indisputably, the record contains medical evidence of 
currently diagnosed carcinoma of the left breast, diagnosed 
and treated in 2004.  As such, Hickson element (1) is 
satisfied.

The remaining question is whether or not breast cancer was 
incurred during or as a result of the Veteran's active 
military service, presumptively or otherwise, or is 
secondarily related to a service-connected disorder by virtue 
of causation or aggravation.

With respect to the second Hickson element, the evidence 
fails to demonstrate that the Veteran was ever diagnosed with 
any left breast disorder during her period of active service.  
The Board acknowledges that a right breast mass was 
identified in April 1976, ultimately diagnosed as 
fibroadenoma (a benign tumor), which was excised in July 
1976.  The April 1976 separation examination report shows 
that clinical evaluation of the chest/breast was abnormal due 
to the right breast mass, without any indication of left 
breast involvement.  The Veteran's separation examination 
report in this case is highly probative as to her condition 
at the time of her discharge from active duty, as it was 
generated with the specific purpose of ascertaining the 
Veteran's then-physical condition, as opposed to her current 
assertion which is proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  The fact that the 
STRs and separation examination report failed to include a 
diagnosis or reference to breast cancer or any abnormality of 
the left breast weighs heavily against the claim.

In this case, there is also no evidence that a malignant 
tumor manifested to a compensable degree within one year 
following separation from service.  A chronic disease need 
not be diagnosed during the presumptive period under 38 
C.F.R. § 3.307(c), but if not, there must then be shown by 
acceptable medical or lay evidence, characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  No such evidence has been presented in this case.  
In this regard, the earliest clinical evidence on file 
diagnosing a malignant tumor of the breast (left) was dated 
in 2004, decades after the Veteran's discharge from service.  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the 
third part of the Hickson analysis.  Under 38 C.F.R. § 
3.303(b), an alternative method of establishing the second 
and third Hickson elements is through a demonstration of 
continuity of symptomatology.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-
97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post- service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in- service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

With respect to the theory of direct service incurrence, the 
competent medical evidence of record does not establish that 
the Veteran's left breast cancer is etiologically or causally 
associated with service.  The initial diagnosis of breast 
cancer was made in 2004, more than 25 years after the 
Veteran's separation from service.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Essentially, there is no evidence of a 
chronic disability relating to the left breast during her 
period of active service, or of continuity of symptomatology 
after her period of active service.  Moreover, there has been 
no competent evidence or opinion presented for the record 
which establishes or even suggests that an etiological 
relationship exists between left breast cancer initially 
diagnosed more than 25 years after service and the Veteran's 
period of active service.  See McManaway v. West, 13 Vet. 
App. 60, 66 (1999) (holding that, where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish "a nexus between the continuous 
symptomatology and the current claimed condition"), vacated 
on other grounds sub nom.  McManaway v. Principi, 14 Vet. 
App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).  Accordingly, 
service connection for breast cancer is not warranted based 
on the theory of direct service incurrence (to include 
presumptively).

To the extent that the Veteran maintains that service 
connection for breast cancer is warranted secondary to a 
service connected disorder, specifically to a benign tumor of 
the right breast, a claim for secondary service connection 
generally requires competent evidence of a causal 
relationship between the service-connected disability and the 
nonservice-connected disease or injury.  Jones (Wayne L.) v. 
Brown, 7 Vet. App. 134 (1994).  There must be medical 
evidence of a current disability; evidence of a service-
connected disability; and medical evidence of a nexus between 
the service-connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).  In this case, no such 
evidence has been presented.  Specifically, there has been no 
competent evidence or opinion presented which establishes or 
even suggests that a secondary or etiological relationship 
exists between carcinoma of the left breast initially 
diagnosed in 2004, and any service-connected disorder.  

The Board does not question the Veteran's sincerity in her 
belief that her currently claimed and manifested breast 
cancer is a result of service or is etiologically related to 
a service-connected disorder.  While she is certainly 
competent to relate her symptomatology in service and after 
service, there is no evidence that she possesses the 
requisite medical training or expertise necessary to render 
her competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Accordingly, mere contentions and statements of 
the Veteran, no matter how well meaning do not constitute 
competent medical evidence.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

Essentially, as the weight of the competent and probative 
medical evidence is against a finding that the Veteran's 
claimed breast cancer is related to service or to any 
service-connected disorder, Hickson element (3), medical 
nexus, is not met.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's 
service connection claim for breast cancer.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is 
therefore denied.

	C.  Hypertension

In March 2004, the Veteran filed a service connection claim 
for hypertension.

The STRs include a December 1973 enlistment examination 
report revealing that examination of the heart was abnormal 
due to an ejection murmur.  Blood pressure readings of 120/78 
and 140/80 were made and the Veteran reported that she had 
not experienced a history of high or low blood pressure.  A 
blood pressure reading of 135/94 was made in December 1974.  
The April 1976 separation examination report showed that 
clinical evaluation of the heart was normal and that a blood 
pressure reading of 128/80 was made.  Later in April 1976, a 
blood pressure reading of 110/70 was recorded. 

Upon VA examination conducted in March 1981, a blood pressure 
reading of 142/88 was made.  

A VA record dated in October 1997 reflects that a blood 
pressure reading of 144/88 was made and that an impression of 
rule out hypertension was made.  

VA records indicate that diastolic hypertension was diagnosed 
in October 2003.  

The record contains a medical reference document indicating 
the guidelines for identifying hypertension.

Analysis

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008).  Hypertension must be confirmed by readings taken two 
or more times on three different days.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).

Indisputably, the record contains medical evidence of 
currently diagnosed hypertension, diagnosed at least as early 
as 2003.  As such, Hickson element (1) is satisfied.

The remaining question is whether or not currently manifested 
hypertension was incurred during or as a result of the 
Veteran's active military service, presumptively or 
otherwise, or is secondarily related to a service-connected 
disorder by virtue of causation or aggravation.

With respect to the second Hickson element, the evidence 
fails to demonstrate that the Veteran was ever diagnosed with 
hypertension during her period of active service.  One 
isolated elevated reading of 135/94 was made in December 
1974; following which a normal reading of 128/80 was made in 
April 1976 as shown by the separation examination report and 
a second normal reading of 110/70 was also made in April 
1976.  The Veteran's separation examination report in this 
case is highly probative as to her condition at the time of 
his discharge from active duty, as they were generated with 
the specific purpose of ascertaining the Veteran's then-
physical condition, as opposed to her current assertion which 
is proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  The fact that the 
STRs and separation examination report failed to include a 
diagnosis or reference to hypertension weighs heavily against 
the claim.

In this case, there is also no evidence that hypertension 
manifested to a compensable degree within one year following 
separation from service.  A chronic disease need not be 
diagnosed during the presumptive period under 38 C.F.R. 
§ 3.307(c), but if not, there must then be shown by 
acceptable medical or lay evidence, characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  No such evidence has been presented in this case.  
In this regard, the earliest clinical evidence on file 
referencing a possible diagnosis of hypertension was dated in 
1997.  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the 
third part of the Hickson analysis.  Under 38 C.F.R. § 
3.303(b), an alternative method of establishing the second 
and third Hickson elements is through a demonstration of 
continuity of symptomatology.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-
97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post- service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in- service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

With respect to the theory of direct service incurrence, the 
competent medical evidence of record does not establish that 
the Veteran currently has hypertension which is etiologically 
or causally associated with service.  Even assuming that 
hypertension was initially manifested in 1997, this diagnosis 
was made more than 20 years after the Veteran's separation 
from service.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Essentially, there is no evidence of a chronic disability 
(hypertension) during her period of active service, or of 
continuity of symptomatology after her period of active 
service.  Moreover, there has been no competent evidence or 
opinion presented for the record which establishes or even 
suggests that an etiological relationship exists between 
hypertension initially diagnosed about 20 years after service 
and the Veteran's period of active service.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (holding that, where there 
is assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom.  McManaway v. 
Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
Accordingly, service connection for hypertension is not 
warranted based on the theory of direct service incurrence.

To the extent that the Veteran maintains that service 
connection for hypertension is warranted secondary to a 
service connected disorder, a claim for secondary service 
connection generally requires competent evidence of a causal 
relationship between the service-connected disability and the 
nonservice-connected disease or injury.  Jones (Wayne L.) v. 
Brown, 7 Vet. App. 134 (1994).  There must be medical 
evidence of a current disability; evidence of a service-
connected disability; and medical evidence of a nexus between 
the service-connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).  In this case, no such 
evidence has been presented.  Specifically, there has been no 
competent evidence or opinion presented which establishes or 
even suggests that a secondary or etiological relationship 
exists between claimed hypertension and any service-connected 
disorder.  

The Board does not question the Veteran's sincerity in her 
belief that currently manifested hypertension is a result of 
service or is etiologically related to a service-connected 
disorder.  While she is certainly competent to relate her 
symptomatology in service and after service, there is no 
evidence that she possesses the requisite medical training or 
expertise necessary to render her competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). Accordingly, mere 
contentions and statements of the Veteran, no matter how well 
meaning do not constitute competent medical evidence.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Essentially, as the weight of the competent and probative 
medical evidence is against a finding that the Veteran's 
claimed hypertension is related to service or to any service-
connected disorder, Hickson element (3), medical nexus, is 
not met.  Accordingly, the Board finds that the preponderance 
of the evidence is against the Veteran's service connection 
claim for hypertension.  Although the Veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The benefit sought on appeal is therefore denied.

	D.  High Cholesterol

In March 2004, the Veteran filed a service connection claim 
for high cholesterol.

The STRs are negative for any indication of elevated 
cholesterol, triglycerides, or low-density lipoprotein (LDL) 
level, or for any assessment of high cholesterol.  

VA records document that a high cholesterol reading was made 
upon testing conducted in September 2001.  An October 2003 
entry, noted a high cholesterol reading of 281.  In January 
2004, the Veteran was seen for a follow up for high blood 
pressure and cholesterol.  In March 2004, lab testing 
confirmed a high cholesterol reading.  

Analysis

The Veteran maintains that service connection is warranted 
for high cholesterol, with no particular contentions advanced 
in this regard.  The evidence of record does not support the 
claim for entitlement to service connection for high 
cholesterol.  High cholesterol is also referred to as 
hypercholesterolemia or hyperlipidemia.  Hypercholesterolemia 
is an "excess of cholesterol in the blood."  Dorland's 
Illustrated Medical Dictionary 792 (28th ed. 1994).  
Hyperlipidemia is "a general term for elevated concentrations 
of any or all of the lipids in the plasma, including 
hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 
795.

To the extent that the Veteran contends that her high 
cholesterol is a disability, the Board points out that 
hyperlipidemia and elevated cholesterol are laboratory 
findings and are not disabilities in and of themselves for 
which VA compensation benefits are payable, even though they 
may be considered a risk factor in the development of certain 
diseases.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) 
(Diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are actually laboratory results and are 
not, in and of themselves, disabilities; they are, therefore, 
not appropriate entities for the rating schedule.).  The term 
"disability" as used for VA purposes refers to impairment of 
earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

There is no evidence of record suggesting the Veteran's 
elevated cholesterol causes any impairment of earning 
capacity.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  The Veteran has not 
alleged, nor does the clinical evidence reflect that she has 
a heart disability or any other compensable disability due to 
high cholesterol, linked to her period of service or to a 
service connected disorder.  Moreover, the clinical record 
does not reflect and the Veteran has not advanced a 
contention that her elevated cholesterol level is a symptom 
of a chronic disability.  An elevated cholesterol level alone 
represents a laboratory finding.  It is not a chronic 
disability for which VA disability compensation may be 
granted.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  
Therefore, service connection for high cholesterol is denied.  
Sabonis v. Brown, 6 Vet App 426, 430 (1994).

ORDER

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for left breast condition, described as excision 
of fibroadenoma of the left breast, is denied.

Entitlement to service connection for cysts of the left side 
of the head is denied.

Entitlement to service connection for cysts of the right hip 
and stomach is denied.

Entitlement to service connection for breast cancer, to 
include any residuals, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for high cholesterol is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


